Exhibit 10.4

 

Magellan Health, Inc.

2016 Management Incentive Plan

Notice of Terms of Performance-Based Restricted Stock Units

 

(Reference No. 2016-March 2018)

 

Name of Grantee:«Name»

Date of Grant:March 5, 2018

 

Type of Award:Performance-Based Restricted Stock Units (“PSU”), each PSU
representing the right to receive on the terms and conditions of the
Performance-Based Restricted Stock Unit Agreement between you (as Grantee) and
the Company referenced below and the terms and conditions of this Notice, a
share of Ordinary Common Stock, par value $0.01 per share (“Share”), of Magellan
Health, Inc. (the “Company”), subject to adjustment thereto as provided in this
Notice.

 

Number of

Performance-Based

Restricted Stock

Units Awarded (“Target PSUs”):

 

Dividend Equivalent

Rights:None.

 

The terms and conditions of the award are as follows:

 

1.



Vesting Provisions

(a)



General.  Subject to your continued employment or other service with the Company
or its subsidiaries through March 5, 2021 (the “Vesting Date”) (except as
otherwise provided herein), the Award shall become vested based upon the
Company’s “Relative Total Shareholder Return” in terms of percentile ranking as
compared to the Peer Group (as defined in Exhibit A) over the period beginning
January 1, 2018 and ending December 31, 2020 (the “Measurement Period”) in
accordance with the schedule below:

 

Relative Total Shareholder Return Ranking over Measurement Period

(“TSR Percentile”)

Payout % Level

75th Percentile or Higher

200%

50th  Percentile

100%

25th  Percentile

50%

<25th  Percentile

0%

 

In the event of a payout percentage level above 100%, you will be awarded
additional PSUs so that the total number of PSUs that vest as of the Vesting
Date (excluding dividend equivalent PSUs if applicable) equals your Target PSUs
multiplied by the payout percentage level. For each percent above the 50th TSR
Percentile, the payout percentage will be increased four percent, up to but not
exceeding the maximum payout percent level. In the event of a payout percentage
level below 100%, your Target PSUs will be forfeited to the extent necessary to
provide that the total number of PSUs that vest as of the Vesting Date
(excluding dividend equivalent PSUs if applicable) equals your Target PSUs
multiplied by the payout

1

--------------------------------------------------------------------------------

 



percentage level. For each percent below the 50th TSR Percentile down to the
25th percentile, the payout percentage will be decreased two percent.

 

(b)Payout Limits.  In no event shall the number of PSUs vested as of the Vesting
Date exceed 200% of the Target PSUs, and if the TSR Percentile achieved is less
than the 25th percentile, all of your PSUs will be forfeited.

 

2.Termination of Employment.  In the event your employment is terminated prior
to vesting of the PSUs for any reason other than a as provided in paragraph 3
with regard to certain terminations following a Change in Control of the
Company, all PSUs granted hereunder shall immediately be forfeited by you and
canceled, except as otherwise provided in the Company’s “Retirement Policy
Applicable to Employee Equity Awards” or otherwise provided in any employment
agreement between you and the Company in effect at the date of your termination.

3.Change in Control. This Award shall earlier vest immediately with respect to
100% of the Target PSUs in the event that, after the date hereof, a Change in
Control of the Company shall have occurred and at the time of the change in
Control or within the period of 18 months (or such other period as provided by
your employment agreement, if any, in effect at the time of the Change in
Control) following occurrence of the Change in Control, your service with the
Company shall be terminated by the Company without Cause (as defined below) or
by you with Good Reason (as defined below), provided that your service with the
Company has not previously terminated after the date hereof for any other
reason. For purposes of this Award, the terms “Change in Control,” “Cause” and
“Good Reason” shall have the same meanings as provided in any employment
agreement between the Company and you in effect at the time of the Change in
Control (including any terms of substantially comparable significance in any
such employment agreement even if not of identical wording) or, if no such
employment agreement is in effect at such time or no such meanings are provided
in such employment agreement, shall have the meanings ascribed thereto below:

(1)



A “Change in Control” of the Company shall mean the first to occur after the
date hereof of any of the following events:

a.



any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 50% or more of the Voting Stock (as defined below) of the
Company;

b.



the majority of the Board of Directors of the Company consists of individuals
other than “Continuing Directors,” which shall mean the members of the Board on
the date hereof;

c.



the Board of Directors of the Company adopts and, if required by law or the
certificate of incorporation of the Corporation, the shareholders approve the
dissolution of the Company or a plan of liquidation or comparable plan providing
for the disposition of all or substantially all of the Company’s assets;

d.



all or substantially all of the assets of the Company are disposed of pursuant
to a merger, consolidation, share exchange, reorganization or other transaction
unless the shareholders of the Company immediately prior to such merger,
consolidation, share exchange, reorganization or other transaction beneficially
own, directly or indirectly, in substantially the same proportion as they
previously owned the Voting Stock or other ownership interests of the Company, a
majority of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company; or

e.



the Company merges or combines with another company and, immediately after the
merger or combination, the shareholders of the Company immediately prior to the
merger or combination own, directly or indirectly, 50% or less of the Voting
Stock of the successor company, provided that in making such determination there
shall being excluded from the number of shares of Voting Stock held by such
shareholders, but not from the Voting Stock of the successor company, any shares
owned by Affiliates of such other company who were not also Affiliates of the
Company prior to such merger or combination.

(2)



“Cause” shall mean:



2

--------------------------------------------------------------------------------

 



a.



Grantee is convicted of (or pleads guilty or nolo contendere to) a felony or a
crime involving moral turpitude;

b.



Grantee’s commission of an act of fraud or dishonesty involving his or her
duties on behalf of the Company;

c.



Grantee’s willful failure or refusal to faithfully and diligently perform duties
lawfully assigned to Grantee as an officer or employee of the Company or other
willful breach of any material term of any employment agreement at the time in
effect between the Company and Grantee; or

d.



Grantee’s willful failure or refusal to abide by the Company’s policies, rules,
procedures or directives, including any material violation of the Company’s Code
of Ethics.

(3)



“Good Reason” shall mean:

a.



a material reduction in Grantee’s salary in effect at the time of a Change in
Control, unless such reduction is comparable in degree to the reduction that
takes place for all other employees of the Company of comparable rank (for which
purpose any person who is an executive officer of the Company (as determined for
purposes of the Exchange Act shall be considered of comparable rank) or a
material reduction in Grantee’s target bonus opportunity for the year in which
or any year after the year in which the Change of Control occurs from Grantee’s
target bonus opportunity for the year in which the Change in Control occurs (if
any) as established under any employment agreement Grantee has with the Company
or any bonus plan of the Company applicable to Grantee (or, if no such target
bonus opportunity has yet been established for Grantee under a bonus plan
applicable to Grantee for the year in which the Change of Control has occurred,
the target bonus opportunity so established for Grantee for the immediately
preceding year (if any)). For purposes of this provision, an action or actions
of the Company will be deemed "material" if, individually or in the aggregate,
the action or actions result(s) or potentially result(s) in a reduction in
compensation in the current year or a future year having a present value to
Grantee of at least one and one half percent (1.5%) of Grantee’s then current
base salary, provided that Grantee will have a legal right to claim damages for
a breach of contract for any action by the Company or event having an effect
described under those paragraphs that does not meet this objective materiality
test, and actions may be material in a given case at levels less than the
specified level.

b.



a material diminution in Grantee’s position, duties or responsibilities as in
effect at the time of a Change in Control or the assignment to Grantee of duties
which are materially inconsistent with such position, duties and authority,
unless in either case such change is made with the consent of the Grantee; or

c.



the relocation by more than 50 miles of the offices of the Company which
constitute at the time of the Change in Control Grantee’s principal location for
the performance of his or her services to the Company;

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen. 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

4.Leave of Absence.  Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the Measurement Period which
absence extends beyond three full calendar months (including any absence that
began before the Grant Date), your PSU payout will be prorated based on the
number of full and

3

--------------------------------------------------------------------------------

 



partial months spent on the active payroll (beginning with the first full
calendar month after the Grant Date). Payout for the award will be made at the
same time as payment would have been made without regard to any leave of
absence, and will in all respects be subject to the Company’s actual Relative
Total Shareholder Return achievement for the full Measurement Period.

 

5.Settlement of Award.  Shares in settlement of vested PSUs under this Award
(or, at the Company’s election, cash in lieu thereof) shall be delivered to you
on the Vesting Date (the “Settlement Date”) as further provided in your
Performance Based Restricted Stock Unit Agreement with the Company. Settlement
and your retention of cash or Shares issued in settlement or the proceeds of a
sale of Shares or other benefits resulting from this Award, are subject to the
terms of the provisions of the Performance Based Restricted Stock Unit Agreement
(without regard to any previous vesting of this Award).

 

6.Transfer Restrictions.  Shares issued in settlement of this Award shall not be
subject to any additional transfer restrictions, other than those provided by
your Performance Based Restricted Stock Unit Agreement.




4

--------------------------------------------------------------------------------

 



By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health, Inc. 2016
Management Incentive Plan (the “Plan”), or a predecessor plan, and the
Performance Based Restricted Stock Unit Agreement, reference number 2016-March
5, 2018 (the “Agreement”), both of which are hereby made a part of this
document. Capitalized terms used but not defined in this Notice of Performance
Based Restricted Stock Units shall have the meaning assigned to them in the Plan
and Agreement.

 

 

 

 

 

 

 

 

    

MAGELLAN HEALTH, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Barry M. Smith

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 





5

--------------------------------------------------------------------------------

 



Magellan Health, Inc.

Performance Based Restricted Stock Unit

Exhibit A – Calculation of Relative Total Shareholder Return

·



“Relative Total Shareholder Return” means the Company’s Total Shareholder Return
(“TSR”) relative to the TSR of the Peer Companies. Relative TSR will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the Peer Companies will be determined as
follows:



where:  “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

“N” represents the remaining number of Peer Companies, plus the Company.

“R” represents the Company’s ranking among the Peer Companies.

Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: 1 – ((7-1)/(25-1)).

Relative TSR shall be determined by the Compensation Committee of the Board of
Directors of the Company based on the terms set forth in this Exhibit A and in
the Compensation Committee’s sole and absolute discretion.

·



“TSR” means, for each of the Company and the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.

·



“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

·



“Opening Average Period” means the 30 trading days beginning as of January 1,
2018.

·



“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates during the Opening Average
Period or between the Grant Date and the Vesting Date, as applicable.

·



“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of the company’s stock multiplied
by the Accumulated Shares for each trading day during the Closing Average
Period.

·



“Closing Average Period” means the 30 trading days immediately preceding January
1, 2021.



6

--------------------------------------------------------------------------------

 



“Peer Companies” means the S&P Health Care Services Industry Index as of March
1, 2018 which includes the following companies:

 

 

 

 

Acadia Healthcare Co Inc

Cross Country Healthcare Inc

McKesson Corp

Aceto Corp

DaVita Healthcare Partners

MEDNAX Inc

Aetna Inc

Diplomat Pharmacy Inc

Molina Healthcare Inc

Almost Family Inc

Encompass Health Corp

Owens & Minor Inc

Amedisys Inc

The Ensign Group Inc

Patterson Cos Inc

AmerisourceBergen Corp

Envision Healthcare

Premier Inc

AMN Healthcare Services Inc

Express Scripts Holding Co

Providence Service Corp

Anthem Inc

HCA Healthcare Inc

Quest Diagnostics Inc

BioTelemetry Inc

HealthEquity Inc

Select Medical Holdings Inc

Brookdale Senior Living Inc

Henry Schein Inc

Tenet Healthcare Corp

Capital Senior Living Corp

Humana Inc

Trivity Health Inc

Cardinal Health Inc

Kindred Healthcare Inc

Triple-S Management Corp

Centene Corp

Laboratory Corp of America

UnitedHealth Group Inc

Chemed Corp

LHC Group Inc

Universal Health Services Inc

CIGNA Corp

LifePoint Health Inc

US Physical Therapy Inc

Community Health Systems Inc

Magellan Health Inc

WellCare Health Plans Inc

CorVel Corp

 

 

 

The Peer Companies may be changed as follows:

 

(i)In the event of a merger, acquisition or business combination transaction of
a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company.

(ii) In the event of a merger of a Peer Company with an entity that is not a
Peer Company, or the acquisition or business combination transaction by or with
a Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

(iii)In the event of a merger or acquisition or business combination transaction
of a Peer Company by or with an entity that is not a Peer Company, a “going
private” transaction involving a Peer Company or the liquidation of a Peer
Company, where the Peer Company is not the surviving entity or is otherwise no
longer publicly traded, the company shall no longer be a Peer Company.

(iv)In the event of a bankruptcy of a Peer Company, such company shall remain a
Peer Company.

(v)    In the event of a stock distribution from a Peer Company consisting of
the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.

 

·



For purposes of calculating TSR, the value of any Peer Company shares traded on
a foreign exchange will be converted to U.S. dollars.

 

7

--------------------------------------------------------------------------------